UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7498



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM HENRY POTTS,

                                              Defendant - Appellant.




                              No. 98-6363



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM HENRY POTTS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. William L. Osteen, Sr.,
District Judge, sitting by designation. (CR-95-15, CA-97-250-3-V)


Submitted:   April 16, 1998                 Decided:   April 29, 1998
Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcia Gail Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Atlanta,
Georgia, for Appellant. Robert Jack Higdon, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's orders denying
his application for a certificate of appealability and motion filed

under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998). We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-
miss the appeals on the reasoning of the district court. United
States v. Potts, Nos. (W.D.N.C. Sept. 22, 1997; Jan. 27, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED



                                2